                                 Case 4:19-cv-05849-PJH Document 33 Filed 09/24/19 Page 1 of 3



                       1   JEFFREY E. TSAI (SBN 226081)
                           jeff.tsai@dlapiper.com
                       2   ISABELLE L. ORD (SBN 198224)
                           isabelle.ord@dlapiper.com
                       3   DAVID F. GROSS (SBN 083547)
                           david.gross@dlapiper.com
                       4   ANTHONY L. PORTELLI (SBN 280766)
                           anthony.portelli@dlapiper.com
                       5   DLA PIPER LLP (US)
                           555 Mission Street, Suite 2400
                       6   San Francisco, CA 94105
                           Tel: 415.836.2500
                       7   Fax: 415.836.2501

                       8    Attorneys for Plaintiffs
                            STACKLA, INC., STACKLA, LTD., and
                       9    STACKLA PTY LTD.
                      10
                                                        UNITED STATES DISTRICT COURT
                      11
                                                     NORTHERN DISTRICT OF CALIFORNIA
                      12
                                                               OAKLAND DIVISION
                      13

                      14    STACKLA, INC., a Delaware Corporation,         Case No. 4:19-cv-5849-PJH
                            STACKLA, LTD., An English Limited
                      15    Company, and STACKLA PTY LTD., an              DECLARATION OF ISABELLE L. ORD
                      16    Australian Proprietary Limited Company,        IN RESPONSE TO DEFENDANTS’
                                                                           OPPOSITION TO EX PARTE MOTION
                      17                      Plaintiffs,                  FOR TEMPORARY RESTRAINING
                                                                           ORDER AND ORDER TO SHOW CAUSE
                      18    v.                                             RE INJUNCTION
                      19    FACEBOOK, INC., a Delaware Corporation,        Date: September 25, 2019
                            INSTAGRAM, LLC, a Delaware Limited             Time: 9:00 am
                      20    Liability Company, and DOES 1-50,              Place: Courtroom 3, 3rd Floor
                      21                      Defendants.
                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
    SAN FRA NCI SCO

                                                            DECLARATION OF ISABELLE L. ORD
                           WEST\287819915.1
                              Case 4:19-cv-05849-PJH Document 33 Filed 09/24/19 Page 2 of 3



                       1                              DECLARATION OF ISABELLE L. ORD

                       2          I, Isabelle L. Ord, declare as follows:

                       3          1.      I am a partner at the law firm of DLA Piper LLP (US), counsel of record for

                       4   Plaintiffs Stackla, Inc., Stackla Ltd., and Stackla Pty Ltd (collectively, “Stackla”). I am a member

                       5   in good standing of the California State Bar. I make this declaration based on personal

                       6   knowledge and, if called as a witness, I could and would testify competently thereto.

                       7          2.      The statement in Paragraph 5 of the Declaration of Natalie Naugle (“Naugle

                       8   Declaration”) asserting that as of the time of filing counsel for Defendants had not received a

                       9   response to a voice mail to me regarding filing certain documents under seal is false. The Naugle
                      10   Declaration was filed at 7:08 p.m. At 4:59 p.m., I responded to Shelby Martin of the Wilmer

                      11   Hale firm by email, stating that Stackla does not agree that the Master Subscription Agreement

                      12   and Scope of Work is a confidential document appropriate for filing under seal and objecting to

                      13   inclusion of the parties’ settlement correspondence (even confidentially) because the letters are

                      14   inadmissible settlement communications. Despite these objections, Defendants proceeded to

                      15   submit these documents with an administrative motion to seal. Stackla maintains its objections.

                      16   A true and correct copy of my September 23, 2019 email to Ms. Martin is attached hereto as

                      17   Exhibit A. Attached hereto as Exhibit B is a true and correct copy of the ECF confirmation of

                      18   filing of the Naugle Declaration, which I received at or about 7:08 p.m. on September 23, 2019 as

                      19   counsel for Stackla in this action.
                      20          3.      I have reviewed and am familiar with the settlement correspondence between

                      21   Stackla and Defendants, including Stackla’s settlement correspondence dated September 13,

                      22   2019, attached as Exhibit 6 to the Declaration of Sonal Mehata. I worked with Stackla to obtain

                      23   the confidential information included in the attachment to the September 13, 2019 letter to be

                      24   provided for settlement purposes only. The attachment to the September 13, 2019 contains

                      25   confidential and proprietary information of Stackla requested by Defendants in the course of

                      26   settlement discussions. If this Court does not strike Exhibit 6 pursuant to Stackla’s evidentiary

                      27   objections, Stackla respectfully requests that the attachment to this letter be treated as confidential

                      28   and filed under seal to protect Stackla’s confidential information.
DLA P I PER LLP (US)
    SAN FRA NCI SCO                                                           1
                                                             DECLARATION OF ISABELLE L. ORD
                           WEST\287819915.1
Case 4:19-cv-05849-PJH Document 33 Filed 09/24/19 Page 3 of 3
